11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

In the Estate of Richard E.                * From the 39th District Court
Mathis, Jr., deceased,                       of Haskell County,
                                            Trial Court No. 12,103

No. 11-16-00115-CV                        * March 15, 2018

                                           * Opinion by Bailey, J.
                                             (Panel consists of: Willson, J.,
                                             Bailey, J., and Wright, S.C.J., sitting
                                             by assignment)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, the judgment of the trial court is
affirmed insofar as it dismissed Michael Mathis’s claims. The judgment of the
trial court is reversed with respect to the trial court’s non-award of attorney’s
fees, and the cause is remanded to the trial court for a determination of
Richard V. Mathis and Betty Mathis’s attorney’s fees consistent with this
opinion. The costs incurred by reason of this appeal are taxed against Michael
Mathis.